In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________

No. 06-08-00010-CV
______________________________



THE STATE OF TEXAS FOR THE BEST INTEREST
AND PROTECTION OF J.T.




On Appeal from the County Court at Law
 Cherokee County, Texas
Trial Court No. 35,695





Before Morriss, C.J., Carter and Moseley, JJ.
Memorandum Opinion by Chief Justice Morriss

MEMORANDUM OPINION
	J.T. appeals from the trial court's order authorizing the administration of psychoactive
medication entered in connection with the trial court's order authorizing extended mental health
services.  One of the statutory requirements for issuing an order authorizing administration of
psychoactive medication is that the trial court has ordered the patient to receive inpatient mental
health services.  See Tex. Health & Safety Code Ann. § 574.106 (Vernon Supp. 2007).
	On appeal, J.T. contends that the trial court erred in ordering the administration of
psychoactive medication because it was wrong in issuing its order for extended mental health
services under Section 574.034 of the Texas Health and Safety Code.  See Tex. Health & Safety
Code Ann. § 574.034 (Vernon 2003).  Thus, J.T. has based the viability of this appeal solely on the
success of his points of error relating to the order authorizing extended mental health services. 
Because, in State for the Best Interest and Protection of J.T., cause number 06-08-00007-CV, we
overruled    J.T.'s    points    of   error   relating   to   the  trial  court's  order  for  extended  mental




health services, we have resolved the sole basis underlying his appeal from the trial court's order
authorizing administration of psychoactive medication.  Accordingly, we affirm the trial court's order
authorizing the administration of psychoactive medication.


							Josh R. Morriss, III
							Chief Justice

Date Submitted:	March 6, 2008
Date Decided:		March 7, 2008

="font-family: Arial">Do Not Publish

1. In one trial, Hyder was convicted of two offenses of aggravated robbery.  Although the
appeals from the convictions were briefed as one and present the same point of error, this appeal
involves only the robbery of the insurance company.  The robbery of the Family Dollar store is
addressed in the companion case, Hyder v. State, cause number 06-06-000182-CR.